EXHIBIT A - JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G filed herewith (and any amendments thereto), is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, on behalf of each such person. Dated: July 26, 2012 LEHMAN BROTHERS HOLDINGS INC. By: /s/ William Fox Name:William Fox Title:Chief Financial Officer and Executive Vice President LEHMAN ALI INC. By: /s/ William Fox Name:William Fox Title:Chief Financial Officer and Executive Vice President LEHMAN COMMERCIAL PAPER INC. By: /s/ William Fox Name:William Fox Title:Chief Financial Officer and Executive Vice President
